WALLACE, JUDGE:
This claim was presented upon the written stipulation of the claimants and the respondent.
The claimants were the owners of a two-story frame dwelling location at 218 Cross Lanes Drive, Nitro, West Virginia fronting on W.Va. Route 62, a highway maintained by the respondent. The respondent also maintained the drainage area adjacent to and within the right of way of the road.
In April of 1973 the earth began to move underneath the dwelling causing damage to the floor and walls. An investigation by the respondent revealed that there was an embankment failure causing the earth underneath and dwelling to move. Two drainage structures in the immediate vicinity of the claimants’ property were blocked with silt and sand and had been so blocked for some time.
*260On or about July 12, 1974, the claimants sold their dwelling for $7,500.00 and it was removed from the premises.
It was stipulated that the proximate cause of the earth movement was the improper drainage of the highway and the respondent’s failure to maintain the existing drainage and that the claimants sustained damages in the amount of $15,000.00.
The Court believing that liability exists on the part of the respondent and that the damages are reasonable, an award of $15,000.00 is directed in favor of the claimants.
Award of $15,000.00.